Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with James Foley on 04/14/2021.
	The application has been amended as follows:
	1. A method of bending a metal beam having a shear center and at least one principal axis to provide a deflected metal beam, the method comprising: (a) clamping a first portion of the metal beam in a substantially fixed position; (b) clamping a second portion of the metal beam in a position where at the metal beam is rotatable about three axes in reaction to a bending force applied thereat; (c) applying a first bending force to the clamped second portion of the metal beam in a first direction by an actuator; (d) applying a second bending force to the clamped second portion of the metal beam in a second direction that is substantially perpendicular to the first bending force by an actuator, wherein the first and second bending forces produce a net bending force; (e) sensing twisting of the second portion of the metal beam resulting from applying the first and second bending forces by a laser sensor; and (f) translating the first bending force in a direction that is transverse to the first direction and that reduces the twisting of the metal beam, whereby the net bending force is moved toward the shear center and toward 

2. The method for forming a metal beam of claim 1 wherein the translating the first bending force in a direction that is transverse to the first direction and that reduces the twisting of the metal beam moves the net bending force to be substantially through the shear center and to be substantially along the principal axis of the metal beam.

3. The method for forming a metal beam of claim 1 further comprising: removing the first and second bending forces to unload the metal beam; while the metal beam is unloaded, measuring deflection of the metal beam resulting from the applying the first and second bending forces; determining, from the measured deflection of the metal beam, values for the first and second bending forces; applying the first and second bending forces at the determined values thereof; sensing twisting of the second portion of the metal beam resulting from applying the first and second bending forces at the determined values thereof; and translating the first bending force at the determined value thereof in a direction that is transverse to the first direction and that reduces the twisting of the metal beam.



5. CANCELLED
6. The method for forming a metal beam of claim 1 wherein the sensing twisting of the second portion of the metal beam resulting from applying the first and second bending forces; and the translating the first bending force locates the shear center of the cross section of the metal beam and applies the net bending force through the shear center, whereby twisting of the metal beam is substantially reduced during forming the metal beam.

7. The method for forming a metal beam of claim 1 further comprising: unclamping the first and second portions of the metal beam; advancing the metal beam to an advanced position; and repeating steps (a) through (f) with the metal beam in the advanced position.

8. The method for forming a metal beam of claim 1 further comprising inputting bending instructions for the metal beam that identify the first and second bending forces to be applied to the metal beam and deflection of the metal beam at plural locations along the metal beam.

9. The method for forming a metal beam of claim 8 wherein the inputting bending instructions includes: inputting a part number of the metal beam and receiving bending instructions for the metal beam; or inputting a part number of the metal beam and receiving bending instructions for the metal beam from a look-up table relative to the part number.

10. The method for forming a metal beam of claim 8 wherein the plural locations are identified by an index, the method further comprising: unclamping the first and second portions of the metal beam; advancing the metal beam to an advanced position in accordance with the index; and repeating steps (a) through (f) with the metal beam in the advanced position.

11. The method for forming a metal beam of claim 1 further comprising: measuring displacement of the metal beam after the applying of the first and second bending forces; determining whether the displacement is within a predetermined tolerance; when the displacement is not within the predetermined tolerance, then adjusting the first and second bending forces; and applying the adjusted first and second bending forces.

12. The method for forming a metal beam of claim 1 wherein the substantially fixed position recited in step (a) in which the metal beam is clamped includes compliance in the fixed position to allow the metal beam one degree of freedom.

13. A method of bending a metal beam having a shear center and at least one principal axis to provide a deflected metal beam, the method comprising: (a) clamping a first portion of the metal beam in a substantially fixed position; (b) clamping a second portion of the metal beam in a position whereat the metal beam is rotatable about three axes in reaction to a bending force applied thereat; (c) applying a net bending force to the clamped second portion of the metal beam at a predetermined angle by an actuator; (d) sensing twisting of the second portion of the metal beam resulting from applying the net bending force by a laser sensor; and (e) modulating the 

14. The method for forming a metal beam of claim 13 wherein the modulating the angle of the net bending force in a direction that reduces the twisting of the metal beam moves the net bending force to be substantially through the shear center and to be substantially along the principal axis of the metal beam.

15. The method for forming a metal beam of claim 13 further comprising: removing the net bending force to unload the metal beam; while the metal beam is unloaded, measuring deflection of the metal beam resulting from the applying the net bending force; determining from the measured deflection of the metal beam a value for the net bending force; applying the net 

16. CANCELLED 
17. CANCELLED 

18. The method for forming a metal beam of claim 13 wherein the sensing twisting of the second portion of the metal beam resulting from applying the net bending force; and the modulating the angle of the net bending force locates the shear center of the cross section of the metal beam and applies the net bending force through the shear center, whereby twisting of the metal beam is substantially reduced during forming the metal beam.

19. The method for forming a metal beam of claim 13 further comprising: unclamping the first and second portions of the metal beam; advancing the metal beam to an advanced position; and repeating steps (a) through (f) with the metal beam in the advanced position.

20. The method for forming a metal beam of claim 13 further comprising inputting bending instructions for the metal beam that identify the net bending force to be applied to the metal beam and the angle thereof, and deflection of the metal beam at plural locations along the metal beam.



22. The method for forming a metal beam of claim 20 wherein the plural locations are identified by an index, the method further comprising: unclamping the first and second portions of the metal beam; advancing the metal beam to an advanced position in accordance with the index; and repeating steps (a) through (f) with the metal beam in the advanced position.

23. The method for forming a metal beam of claim 13 further comprising: measuring displacement of the metal beam after the applying of the net bending force; determining whether the displacement is within a predetermined tolerance; when the displacement is not within the predetermined tolerance, then adjusting the net bending force and/or the angle thereof; and applying the adjusted net bending force at the adjusted angle thereof.

24. The method for forming a metal beam of claim 13 wherein the substantially fixed position recited in step (a) in which the metal beam is clamped includes compliance in the fixed position to allow the metal beam one degree of freedom.

25. CANCELLED.


27. The method of claim 1 comprising measuring the deflection of the deflected metal beam, and, if the deflection is not within a predetermined deflection tolerance, then repeating bending the metal beam through its shear center and along at least one principal axis.

28. The method of claim 27 wherein measuring the deflection of the deflected metal beam comprises at least one of: determining whether the deflection is within a predetermined deflection tolerance; and determining whether additional bending is required to provide a predetermined degree of deflection.

29. The method of claim 1 further comprising advancing the metal beam and repeating steps (b) and (c).

30. The method of claim 1 comprising detecting out of plane bending of the metal beam.

31. The method of claim 1 wherein the metal beam comprises a cross-section selected from the group consisting of an I-shaped cross-section, a Z-shaped cross-section, a J-shaped cross-section, a T-shaped cross-section, an L-shaped cross-section, a U-shaped cross-section, and a combination thereof.



33. The method of claim 1, wherein the metal beam comprises an aluminum alloy, a steel alloy, a magnesium alloy, a titanium alloy, or a combination thereof.

34. The method of claim 1, wherein steps (c)(i), (c)(ii), and (c)(iii) are performed sequentially or wherein steps (c)(i), (c)(ii), and (c)(iii) are performed simultaneously.
Allowable Subject Matter
Claims 1-4, 6-15, 18-24, 26-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art Apps et al. (US 4,878,369) teaches a method of bending a metal beam (Fig. 2 is a cross section of the metal beam) having a shear center (all metal beams have a shear center which if the bending force is applied there, no twist will occur) and at least one principal axis (longitudinal axis that will be bent after bending) to provide a deflected metal beam (bent beam), the method (Col. 10 lines 13-62) comprising: (a) clamping (see Fig. 14: clamping by head 44) a first portion of the metal beam in a substantially fixed position; (b) clamping a second portion (clamping by head 56) of the metal beam in a position where at the metal beam is rotatable about three axes (examiner notes that beam can be bent is multiple positions therefore being able to twist the beam at those positions mean it can be rotatable about three or more axes along the beam) in reaction to a bending force (by 64 and by twist force) applied thereat; (c) applying a first bending force (see Fig. 14 down arrow shown below) to the clamped second portion of the metal beam in a first direction by an actuator (64); (d) applying a second bending force (right 

    PNG
    media_image1.png
    400
    516
    media_image1.png
    Greyscale
	
	Apps et al fails to teach that the sensor is a “laser sensor” and fails to teach “step (f) includes translating the first bending force in the vertical direction that reduces the twisting of the metal beam”.
	Examiner notes that the laser sensor is well known in the art to measure the contour of a work piece. However, because the first bending force and the second bending force is interpreted in the directions above, one of ordinary skill in the art would not be looking to translate the first bending force in the vertical direction as defined above to reduce the twisting of the metal beam. Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 1 is deemed patentable over the prior art of record. Similarly, claim 13 is allowed for the same reason. Claims 1-4, 6-15, 18-24, 26-34 are allowed as dependent from the allowed claims.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725